Exhibit 10.2

EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”) by and between Chiquita Brands International,
Inc., a New Jersey corporation (the “Company”), and Edward F. Lonergan (the
“Executive”), entered into this October 1, 2012.
W I T N E S S E T H:
WHEREAS, the Company wishes to provide for the employment by the Company of the
Executive, and the Executive wishes to serve the Company, in the capacities and
on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, it is hereby agreed as follows:
1.TERM. The term of the Executive’s employment under this Agreement shall
commence on October 8, 2012 (the “Effective Date”) and end upon the second
anniversary of the Effective Date or such earlier date upon which the
Executive’s employment is terminated as described in Section 4 hereof; provided,
however, that, following the initial two (2) year term, the term of this
Agreement shall automatically be extended for an additional year unless either
the Board of Directors of the Company (the “Board”) or the Executive provides
written notice, at least ninety (90) days prior to the expiration of such
initial two (2) year period, that the term shall not be extended. The initial
two year term, and any extension thereof is referred to herein as the “Term.”
The Executive’s employment hereunder shall be on an “at will” basis, terminable
at any time and for any reason by either the Executive or the Company (but
subject to the provisions of Section 5 of this Agreement).
2.    POSITION AND DUTIES
(a)    During the Term, the Executive shall serve as the Chief Executive Officer
of the Company with such duties and responsibilities as are customarily assigned
to such position, and such other duties and responsibilities not inconsistent
therewith as may from time to time be assigned to him by the Board of Directors
of the Company (the “Board”). As of the Effective Date, the Company shall cause
the Executive to be appointed to the Board. Thereafter, while Executive is
employed during the Term, the Company shall cause the Executive to be included
in the slate of persons nominated to serve as directors on the Board and shall
use its best efforts (including, without limitation, the solicitation of
proxies) to have the Executive elected and reelected to the Board for the
duration of the Term. The Executive shall serve as Chairman of the Board during
the Term if so requested by the Board, it being understood that the Board may
appoint a non-executive Chairman from time to time during the Term, in its
discretion and that any such appointment shall not constitute an event described
in Section 4(c). Upon any termination of his employment with the Company, the
Executive shall promptly resign from the Board and from all other positions he
holds with the Company and its affiliates, unless otherwise agreed to by the
Board. While Executive is employed during the Term, the Executive shall report
to the Board.
(b)    During the Term, the Executive shall devote his full business attention
and time to the business and affairs of the Company and shall use the
Executive’s reasonable best efforts to carry out the responsibilities assigned
to the Executive under this Agreement faithfully and efficiently. It shall not
be considered a violation of the foregoing for the Executive to manage his
personal investments, to serve on the board or similar body of industry, civic
or charitable organizations, or to serve on one corporate board or committee
other than the Board (an “Outside Board”), so long as such activities do not
significantly






--------------------------------------------------------------------------------






interfere with the performance of the Executive’s responsibilities as an
executive officer of the Company in accordance with this Agreement and do not
create a conflict of interest with his duties and responsibilities hereunder.
The Executive shall secure the consent of the Board (which consent shall not be
unreasonably withheld) prior to accepting an Outside Board position.
Notwithstanding the foregoing, the Executive shall be permitted to continue his
current activities with the organizations set forth on Exhibit A hereto.
(c)    During the Term, the Executive shall be based at the Company’s principal
headquarters in Charlotte, North Carolina, except for travel reasonably required
for the performance of the Executive’s duties hereunder.
(d)    During the Term, the Executive shall comply with any stock ownership
guidelines adopted by the Company and in effect with respect to the Executive
from time to time.
3.    COMPENSATION
(a)    BASE SALARY. The Executive shall receive an annual base salary (“Annual
Base Salary”) of $900,000, payable in accordance with the Company’s regular
payroll practices for its senior executives, as in effect from time to time. The
Compensation Committee of the Board (the “Compensation Committee”) shall review
the Annual Base Salary at least annually for possible increase, but shall not be
required to increase the Annual Base Salary. Any such increase shall thereafter
be the Executive’s “Annual Base Salary” for all purposes under this Agreement.
(b)    ANNUAL CASH BONUS. During the Term, the Executive shall participate in
the Company’s annual cash incentive compensation plan applicable to senior
executives, as adopted and approved by the Board or Compensation Committee from
time to time, with performance targets and other terms and conditions applicable
to such compensation being determined by the Compensation Committee or the
Board, which shall be consistent with the terms and conditions (including
performance goals) established for the senior executives of the Company
generally for the applicable year. The Executive’s target bonus opportunity (the
“Target Bonus”) pursuant to such plan for each year during the Term shall be one
hundred percent (100%) of his then-current Annual Base Salary. Any cash bonuses
payable to the Executive will be paid at the time the Company normally pays such
bonuses to its senior executives. The annual cash bonus for 2012 shall be
pro-rated for the portion of the year during which the Executive was employed
and will be paid at the Target Bonus level of performance, and paid on or before
December 31, 2012. The annual cash bonus for the year in which the Term expires
shall be pro-rated for the portion of the year in which the Executive was
employed and shall be paid based on actual performance for such year,
notwithstanding the termination of the Executive’s employment.
(c)    INITIAL EQUITY AWARDS. Within five days after the Effective Date, the
Company shall cause the following equity incentive award grants to be made to
the Executive out of authorized but unissued shares of Company Stock (as defined
under the Plan):
(i)     An award of restricted stock units (the “Initial RSU Grant”) with
respect to 231,065 shares of Company Stock (as defined in the Chiquita Stock and
Incentive Plan (such plan, or a successor plan, as in effect from time to time,
the “Plan”)), 50% of which Initial RSU Grant shall become vested and
nonforfeitable on the first anniversary of the Effective Date and the remaining
50% of which shall become vested and nonforfeitable on the second anniversary of
the Effective Date, subject to Executive’s continuous services to the Company
through the applicable vesting date (or as otherwise provided for herein). The
Initial RSU Grant shall be

2



--------------------------------------------------------------------------------






payable to the Executive in shares of Company Stock not later than ten days
following the vesting thereof (subject to applicable tax withholding). To the
extent that dividends are paid to stockholders in respect of Company Stock, the
Executive shall be entitled to the accrual and payment of dividend equivalents
on the Initial RSU Grant (to the extent such restricted stock units become
vested and nonforfeitable), in the same medium as such dividends are paid to
stockholders, at the time such grant (or vested portion thereof) is paid to the
Executive. The Initial RSU Grant shall be subject to the terms and conditions
set forth herein (which terms and conditions herein shall govern in the event of
any conflict) and under the award agreement and the Plan (whether or not such
award is issued under the Plan); and
(ii)    An award of an option (the “Initial Option Grant”) to acquire 1,440,062
shares of Company Stock, which Initial Option Grant (A) shall have an exercise
price per share equal to the closing price of the Company Stock on the Effective
Date, (B) shall have a maximum term of five (5) years and (C) shall become 50%
vested and exercisable on the first anniversary of the Effective Date and vested
and exercisable with respect to the remaining 50% of such grant on the second
anniversary of the Effective Date, subject to Executive’s continuous services to
the Company through the applicable vesting date (or as otherwise provided for
herein). The Initial Option Grant shall be subject to the terms and conditions
set forth herein (which terms and conditions herein shall govern in the event of
any conflict) and under the award agreement and the Plan (whether or not such
award is issued under the Plan).
(iii)    The Executive agrees that any shares of Company stock received by the
Executive in respect of the Initial RSU Grant or the Initial Option Grant (net
of any shares withheld to satisfy the Executive’s minimum required withholding
taxes, which shall be at the Executive’s election) shall not be disposed of,
directly or indirectly prior to the earlier of (1) the second anniversary of the
Effective Date, (2) the Date of Termination or (3) the occurrence of a Change in
Control (as defined below).
(iv)    The Initial RSU Grant and the Initial Option Grant are granted as
inducement grants outside of the Company’s equity plans, and shall be registered
via Form S-8 within ten (10) days prior to the applicable vesting date and the
Company shall also satisfy the requirements under the NYSE Listed Company Manual
with respect to such inducement grants.
(v)    The terms and conditions of the Plan and the award agreements hereunder
to the contrary notwithstanding, for purposes of vesting and the
nonforfeitability or exercisability of any portion of the Initial RSU Grant or
Initial Option Grant, or renewal grant under Section 3(d), any “separation from
service” (as defined in Section 12(l)) of the Executive shall be disregarded for
so long as he continues to provide services to the Company thereafter as an
employee, a member of the Board or as an Advisor (as defined in the Plan).
(d)    RENEWAL GRANT. In the event that the Term is extended by one year as
permitted under Section 1 hereof, the Company shall grant an additional equity
compensation award to the Executive, upon such terms and in such amount as the
Compensation Committee shall determine, provided that such award shall vest in
full and be nonforfeitable (or exercisable, as the case may be) in the event
that the Executive remains employed or otherwise continues to provide services
to the Company through the additional one year extension of the Term (or as
otherwise provided herein).
(e)    OTHER BENEFITS. While the Executive is employed during the Term:

3



--------------------------------------------------------------------------------






(i)    The Executive shall be entitled to participate in all tax-qualified
retirement plans of the Company generally made available to the Company’s senior
executives in the United States and shall be entitled to participate in all
fringe benefit and perquisite practices, policies and programs of the Company
generally made available to the senior executives of the Company in the United
States from time to time, in each case to the same extent, and subject to the
same terms and conditions, as applicable to such senior executives of the
Company, except as otherwise provided herein.
(ii)    The Executive and/or the Executive’s eligible dependents, as the case
may be, shall be eligible for participation in all welfare benefit plans,
practices, policies and programs provided by the Company, including any medical,
prescription, dental, vision, long-term disability, employee life insurance,
executive wellness, accidental death and travel accident insurance plans and
programs, to the same extent, and subject to the same terms and conditions, as
applicable to the senior executives of the Company, provided that the Executive
(and/or the Executive’s eligible dependents, as the case may be), shall be
eligible for coverage under the Company’s medical, prescription and dental plans
and programs effective as of the Effective Date without regard to any waiting
period that may otherwise apply under such plans and programs.
(iii)    In each year during the Term, the Company shall credit the Executive
with a Company contribution of at least $50,000 under the Company’s Capital
Accumulation Plan (or such greater amount which maximum as may be provided under
the terms of such plan), which contributions shall be made (or allocated) at the
same time as contributions are made (or allocated) to other senior executives
under such plan, subject to the terms and conditions of such plan as in effect
from time to time; provided that each such contribution shall be fully vested
and nonforfeitable when it is made (or allocated) by the Company. The Executive
shall also be provided with a financial planning allowance of $10,000 for each
year during the Term.
(iv)    The Executive shall be entitled to five (5) weeks paid vacation per
calendar year, to be scheduled taking into account the business needs of the
Company. The Executive shall be entitled to carry over into the next subsequent
calendar year no more than one week of unused paid vacation from the immediately
preceding calendar year.
(v)    The Executive shall be provided with relocation benefits in connection
with his relocation to the Charlotte, North Carolina area, which benefits shall
consist of a miscellaneous expense allowance in the aggregate amount of $90,000,
payable within sixty days hereafter, and payment or reimbursement, as
applicable, of the expenses of all packing, crating and moving of personal
effects and vehicles, all closing costs to purchase a residence in the
Charlotte, North Carolina area, and a cash allowance of up to $200,000 for all
marketing and customary closing costs (including brokers’ commissions) incurred
or reasonably anticipated to be incurred in connection with the sale of the
Executive’s residence in Racine, Wisconsin, payable as and when incurred but not
later than the last day of the Term (subject to Section 12(l)). The Company
shall gross up all relocation allowances and expense reimbursements and payments
under this Section 3(e)(v) for all income and employment taxes that the
Executive incurs with respect to the above expense payments and reimbursements.
(vi)    The Company shall pay the Executive’s legal fees incurred in connection
with the negotiation and execution of this Agreement, in an amount not to exceed
$50,000, which payment shall be made within thirty (30) days of the receipt by
the Company of an invoice for such fees, which the Executive agrees to provide
the Company not later than December 31, 2012.

4



--------------------------------------------------------------------------------






4.    TERMINATION OF EMPLOYMENT
(a)    DEATH OR DISABILITY. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term. “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive’s incapacity due to physical or mental illness or injury, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a written notice of termination for
Disability, and, within thirty (30) days after such notice of termination is
given, Executive shall not have returned to the full-time performance of the
Executive’s duties (the expiration of such thirty (30) day notice period, the
“Disability Effective Date”).
(b)    TERMINATION BY THE COMPANY. The Company may terminate the Executive’s
employment during the Term for Cause or without Cause. “Cause” for termination
by the Company of the Executive’s employment shall mean: (A) the willful and
continued failure by the Executive to substantially perform his duties with the
Company (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness or injury or any such actual or anticipated
failure after the issuance of a Notice of Termination for Good Reason (as
defined below) by the Executive) that has not been cured within thirty (30) days
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, (B) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (C) the Executive’s conviction of or plea of guilty or nolo contendere to any
felony. For purposes of clauses (A) and (B) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.
(c)    GOOD REASON.
(i)    The Executive may terminate employment during the Term for Good Reason or
without Good Reason. “Good Reason” for termination by the Executive of the
Executive’s employment shall mean the occurrence (without the Executive’s
express written consent) of any one of the following acts by the Company or
failures by the Company to act, unless cured in the time period described below:
(A)    a material diminution of the Executive’s title, duties or
responsibilities (including reporting responsibilities);
(B)    failure of the Executive to be the chief executive officer of a publicly
traded surviving or resulting corporation (or any parent thereof) following a
Change in Control (as defined in the Plan);
(C)    a material reduction by the Company in the Executive’s Annual Base Salary
or Target Bonus; or
(D)    the relocation of the Executive’s principal place of employment to a
location more than thirty five (35) miles from the Company’s headquarters in
Charlotte, North Carolina.

5



--------------------------------------------------------------------------------






(ii)    A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination within ninety (90) days of the Executive
becoming aware of such act or omission that constitutes Good Reason and that
sets forth in reasonable detail the specific acts or omissions of the Company
that constitute Good Reason and the specific provision(s) of this Agreement on
which the Executive relies. A termination of employment by the Executive for
Good Reason shall be effective thirty (30) days following the date when the
Notice of Termination for Good Reason is given, unless the Company cures such
act or omission before the expiration of such thirty (30) day period.
(iii)    A termination of the Executive’s employment by the Executive without
Good Reason shall be effected by giving the Company thirty (30) days written
notice of the termination.
(d)    EXPIRATION OF TERM. The Executive’s employment shall terminate
automatically upon the expiration of the Term.
(e)    DATE OF TERMINATION. The “Date of Termination” means, as the case may be,
the date of the Executive’s death, the Disability Effective Date or the date on
which the termination of the Executive’s employment by the Company for Cause or
without Cause or by the Executive for Good Reason or without Good Reason is
effective, or, if applicable, upon the expiration of the Term.
5.    OBLIGATIONS OF THE COMPANY UPON TERMINATION. The payments and benefits
described in this Section 5, as applicable, shall be provided to the Executive
upon termination of his employment described in Section 4, subject to Section 8,
Section 12(h) and Section 12(l) hereof.
(a)    OTHER THAN FOR CAUSE, DEATH OR DISABILITY, OR FOR GOOD REASON, OCCURRING
PRIOR TO A CHANGE IN CONTROL. If, prior to the occurrence of a Change in
Control, the Company terminates the Executive’s employment for any reason other
than Cause or Disability, or the Executive terminates his employment for Good
Reason, then, subject to subsection 5(f) below and Section 8, Section 12(h) and
Section 12(l) hereof:
(i)    the Company shall pay to the Executive, not later than 30 days following
the Date of Termination, any accrued unpaid amounts of the Executive’s Annual
Base Salary, accrued unused vacation, and earned annual bonus for periods prior
to the Date of Termination (the “Accrued Amounts”);
(ii)    the Company shall pay to the Executive, in a lump sum within fifteen
days thereafter (subject to postponement under Section 12(h) or Section 12(l)),
an amount equal to the sum of (1) the Annual Base Salary which would have been
paid to the Executive had he remained employed through the end of the
then-current Term and (2) the product obtained by multiplying (A) the Target
Bonus by (B) the quotient obtained by dividing the number of days remaining in
the term on the date of termination by 365 (in each case without giving effect
to any reduction in the Annual Base Salary or Target Bonus prior to such
termination, such amount, the “Severance Payment”);
(iii)    the Executive’s then-unvested portion of all equity or equity-based
awards (including the Initial RSU Grant, the Initial Option Grant and, if
granted and outstanding on the Date of Termination, the renewal grant described
in Section 3(d)) shall be immediately fully vested and nonforfeitable, all stock
options exercisable and all restricted stock units immediately

6



--------------------------------------------------------------------------------






payable (including any unpaid dividend equivalents thereon), and, in the case of
the Initial Option Grant, the Executive shall have twelve months from the Date
of Termination to exercise such option (subject to the Company’s right to effect
an equitable adjustment of option awards generally in connection with a
corporate transaction);
(iv)    the Company shall provide to the Executive (and/or the Executive’s
eligible dependents, as the case may be), for a period of twelve (12) months
following the Date of Termination, the various welfare benefits under Section
3(e) to which he (and/or his eligible dependents, as the case may be) in which
he participated immediately before the Date of Termination (on a basis no less
favorable than that in effect immediately before the Date of Termination); and
(v)    the Company shall provide to the Executive all accrued and vested
compensation and benefits payable to the Executive under the terms of the
Company’s welfare benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination (the “Other Benefits”).
(b)    DEATH AND DISABILITY. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability the Company shall pay or provide
to the Executive or, in the case of the Executive’s death, to the Executive’s
designated beneficiaries (or, if there is no such beneficiary, to the
Executive’s estate or legal representative), (i) the Accrued Amounts in a lump
sum in cash within thirty (30) days after the Date of Termination and (ii) the
Other Benefits. In addition, the Executive shall be immediately fully vested in
any then-unvested equity or equity-based award (including the Initial RSU Grant
payable (including any unpaid dividend equivalents thereon), the Initial Option
Grant and, if granted and outstanding at the Date of Termination, the renewal
grant described in Section 3(d)), and, in the case of the Initial Option Grant,
the Executive shall have the full remaining term of the Initial Option Grant to
exercise such option (subject to the Company’s right to effect an equitable
adjustment of option awards generally in connection with a corporate
transaction).
(c)    BY THE COMPANY FOR CAUSE; BY THE EXECUTIVE OTHER THAN FOR GOOD REASON. If
the Executive’s employment is terminated by the Company for Cause or the
Executive voluntarily terminates employment other than for Good Reason, then the
Company shall pay to the Executive (i) the Accrued Amounts in a lump sum within
thirty (30) days after the Date of Termination and (ii) the Other Benefits. All
outstanding unvested equity and equity-based awards shall be forfeited upon a
termination governed by this Section 5(c).
(d)    CHANGE IN CONTROL. If, during the Term and within two years following a
Change in Control, the Company terminates the Executive’s employment for any
reason other than Cause or Disability, or the Executive terminates his
employment for Good Reason, then, in addition to the payments and benefits
described in Section 5(a), which shall be paid or provided to the Executive upon
a termination governed by this Section 5(d)), the Executive shall have the full
remaining term of such Initial Option Grant to exercise such option (subject to
the Company’s right to effect an equitable adjustment of option awards generally
in connection with such Change in Control or other corporate transaction). For
all purposes under this Agreement, a “Change in Control” shall have the meaning
as defined at Section 2.8 on the Plan (as in effect on March 31, 2010);
provided, “70%” shall be substituted for “50%” under paragraph (iii) of such
definition.
(e)    EXPIRATION OF TERM. If the Executive’s employment terminates due to (or
following) the expiration of the Term, then the Company shall pay to the
Executive (i) the Accrued

7



--------------------------------------------------------------------------------






Amounts in a lump sum within thirty (30) days after the Date of Termination and
(ii) the Other Benefits. In addition, in the case of the Initial Option Grant,
the Executive shall have the full remaining term of such Initial Option Grant to
exercise such option (subject to the Company’s right to effect an equitable
adjustment of option awards generally in connection with a Change in Control or
other corporate transaction). The Executive shall also remain eligible for the
pro-rata annual cash incentive, for the year in which the Term expires, in
accordance with the last sentence of Section 3(b).
(f)    EXCISE TAX TREATMENT. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received or to be received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) would be subject (in whole or part), to an excise tax
pursuant to the operation of Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), the provisions of Exhibit B hereto shall apply to such
payments and benefits. Any other plan, program, practice or agreement to the
contrary notwithstanding, for purposes of the application of Section 4999 of the
Code, no payment to the Executive under this Agreement, or otherwise, shall be
reduced except as provided in Exhibit B.
6.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Executive may qualify nor shall anything in this Agreement limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Vested benefits
and other amounts that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any contract of agreement with, the
Company or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, policy,
practice, program, contract or agreement, as the case may be, except as
otherwise provided in this Agreement.
7.    FULL SETTLEMENT. Except as provided herein, the Company’s obligation to
make the payments provided for in, and otherwise to perform its obligations
under, this Agreement shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.
8.    CONFIDENTIAL INFORMATION; COMPETITION; SOLICITATION
(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies and their respective businesses
that the Executive obtains during the Executive’s employment by the Company or
any of its affiliated companies and that is not public knowledge (other than as
a result of the Executive’s violation of this Section 8) (“Confidential
Information”). The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Company, except with the prior written consent of the Company, as
required for the Executive to discharge his duties under this Agreement or as
otherwise required by law or legal process.
(b)    For a period of one year after the Date of Termination, the Executive
shall not, without the written consent of the Board, directly or indirectly, (i)
engage or be interested in (as owner, partner,

8



--------------------------------------------------------------------------------






stockholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any entity which is identified on Exhibit C hereto or
any affiliate thereof (the “Exhibit C Companies”) or with any other entity which
conducts a business which is in direct competition with any line of business
actively being conducted on the Date of Termination by the Company or any of its
subsidiaries (provided that the Executive shall not be prohibited from
employment with a business of such a direct competitor (other than an Exhibit C
Company) if such business is not in direct competition with any line of business
actively being conducted on the Date of Termination by the Company or any of its
subsidiaries and so long as the Executive has no involvement or responsibility
in connection with any competitive business conducted by such entity); (ii)
solicit, entice, persuade or induce any person to leave the employment of the
Company or any of its subsidiaries or affiliates (other than persons employed in
a clerical or other non-professional position) or hire any person who was
employed by the Company or any of its subsidiaries or affiliates (other than
persons employed in a clerical or other non-professional position) within the
six-month period preceding the date of such hiring; or (iii) solicit, entice,
persuade or induce any person or entity doing business with the Company and its
subsidiaries or affiliates, to terminate such relationship or to refrain from
extending or renewing the same. Nothing herein, however, will prohibit the
Executive from acquiring or holding not more than one percent of any class of
publicly traded securities of any such business; provided that such securities
entitle the Executive to no more than one percent of the total outstanding votes
entitled to be cast by security holders of such business in matters on which
such security holders are entitled to vote.
(c)    The Executive agrees that the restrictions set forth in Section 8(a) and
8(b) hereof are reasonable and necessary to protect the legal interests of the
Company. The Executive further agrees that the Company shall be entitled to seek
injunctive relief in the event of any actual or threatened breach of such
restrictions.
9.    DISPUTE RESOLUTION. Except for the Company’s right to seek injunctive
relief as set forth in Section 8(c), all disputes arising under, related to, or
in connection with this Agreement shall be settled by expedited arbitration
conducted before a panel of three arbitrators sitting in Charlotte, North
Carolina, in accordance with the rules of the American Arbitration Association
then in effect. The decision of the arbitrators in that proceeding shall be
binding on the Company and the Executive. Judgment may be entered on the award
of the arbitrators in any court having jurisdiction. All fees and expenses of
the arbitrators shall be paid by the Company. The arbitrators shall have the
authority to award attorney’s fees and costs to the prevailing party.
10.    SUCCESSORS
(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in

9



--------------------------------------------------------------------------------






this Agreement, the “Company” shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.
11.    NO VIOLATIONS. As a material inducement to the Company’s willingness to
enter into this Agreement, the Executive represents to the Company that neither
the execution of this Agreement by the Executive, the employment of the
Executive by the Company nor the performance by the Executive of his duties
hereunder will constitute a violation by the Executive of any employment,
non-competition or other agreement to which the Executive is a party.
12.    MISCELLANEOUS
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New Jersey, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(b)    All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
at the Executive's latest address on the payroll records of the Company
If to the Company:
Chiquita Brands International, Inc.
550 South Caldwell Street                          Charlotte, North Carolina
28202
Attention: Corporate Secretary, with a copy to
Chairman of the Board
or to such other address as either party furnishes to the other in writing in
accordance with this subsection (b). Notices and communications shall be
effective when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert any right under, this Agreement shall not
be deemed to be a waiver of such provision or right or of any other provision of
or right under this Agreement.

10



--------------------------------------------------------------------------------






(f)    The Executive and the Company acknowledge that this Agreement and the
Exhibits hereto constitute the entire understanding of the parties with respect
to the subject matter hereof and supersede any other prior agreement or other
understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof and that, following the date hereof, no such agreement or understanding
shall be of any further force or effect.
(g)    The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void. Payments due hereunder shall
not be considered assets of the Executive in the event of insolvency or
bankruptcy.
(h)    In connection with any termination of the Executive’s employment, the
Executive shall execute a customary release from liability of the Company and
its affiliates (which shall not impose any post-termination restrictive covenant
upon the Executive that is not set forth in this Agreement) as a condition to
any payments being made or benefits provided pursuant to Section 5(a)(ii),
5(a)(iii), 5(a)(iv), 5(a)(v) or Section 5(d) hereof and no such payments shall
be made or benefits provided prior to the expiration of the required revocation
period with respect to such release. Such release shall be required to be
executed not later than 45 days following such termination and shall contain a
revocation period of 7 days. In the event the periods described in the preceding
sentence include two calendar years, the payments referenced in this Section
12(h) shall not be paid (or installments commenced) until the later of January
10, or the date that such release of claims becomes irrevocable, of such later
calendar year, to the extent necessary to comply with Section 409A.
(i)    The Company and the Executive agree to fully cooperate with respect to
the timing and content of any public announcement regarding the hiring of the
Executive, the execution of this Agreement, or any termination of the
Executive’s employment.
(j)    To the extent necessary to effectuate the terms of this Agreement, terms
of this Agreement which by their terms have effect after the termination of the
Executive’s employment or the termination of this Agreement shall survive the
expiration of the Term, including without limitation Sections 5, 7, 8, 9 and
this Section 12 hereof.
(k)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.
(l)    It is the intention of the Company and the Executive that this Agreement
not result taxation of the Executive under Section 409A of the Code and the
regulations and guidance promulgated thereunder and that the Agreement shall be
construed in accordance with such intention. Without limiting the generality of
the foregoing, the Company and the Executive agree as follows:
(i)    Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of him under this Agreement pursuant to the Executive’s
termination of employment with the Company shall be delayed, to the extent
required so that taxes are not imposed on the Executive pursuant to Section 409A
of the Code, until the earliest date permitted by Section 409A(a)(2) of the
Code;

11



--------------------------------------------------------------------------------






(ii)    Any annual cash bonus and restricted stock units described in Section
3(b) and Section 3(c) and, as may apply, Section 3(d) shall be paid to the
Executive in no event later than the last day of the “applicable 2 1/2 month
period”, as such term is defined in Treasury Regulation Section
1.409A−1(b)(4)(i)(A);
(iii)    For purposes of this Agreement, the Executive’s employment with the
Company will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A
of the Code;
(iv)    To the extent necessary to comply with the provisions of Section 409A of
the Code and the guidance issued thereunder, reimbursements to the Executive in
connection with his employment shall be made not later than the end of the
calendar year following the year in which the reimbursable expense is incurred
and shall otherwise be made in a manner that complies with the requirements of
Treasury Regulation Section 1.409A−3(i)(l)(iv). Anything in this Agreement to
the contrary notwithstanding, any tax gross-up payment (within the meaning of
Treas. Reg. Section 1.409A-3(i)(1)(v)) provided for in this Agreement shall be
made to the Executive no later than the end of the taxable year next following
the Executive’s taxable year in which he remits the related taxes.
(v)    The Company and the Executive agree to cooperate in good faith in any
effort to comply with Section 409A of the Code including, if necessary, amending
the Agreement based on further guidance issued by the Internal Revenue Service
from time to time while maintaining to the maximum possible extent all economic
benefits to the Executive bargained for hereunder, provided that the Company
shall not be required to assume any increased economic burden in connection with
such amendment.
(m)    The Company shall indemnify and hold the Executive harmless, and advance
to the Executive all expenses required for his defense in such event (subject to
an undertaking for reimbursement in the event that it is thereafter determined
that indemnification was not appropriate hereunder), for all acts and omissions
to act while employed by the Company or any subsidiary to the maximum extent
permitted under the Company’s certificate of incorporation, by-laws and
applicable law. The Company will cover the Executive as an insured, during the
Executive employment and service as a member of the Board and at all times
thereafter during which the Executive may be subject to any liability for which
the Executive may be indemnified above, to the extent of any contract of
officers and directors liability insurance of Company that insures members of
the Board.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all on the date and year
first set forth above.


[The remainder of this page intentionally left blank. Signature page to follow.]



12



--------------------------------------------------------------------------------






 
CHIQUITA BRANDS INTERNATIONAL, INC. 

 
 
By:
/s/ Kerrii B. Anderson
Name:
Kerrii B. Anderson
 
Authorized Signatory
 
 
              Edward F. Lonergan
 
/s/ Edward F. Lonergan



                    







13



--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A


Permitted Activities:


Not Applicable












--------------------------------------------------------------------------------




EXHIBIT B
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received or to be received whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement) (all such payments
and benefits being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to an excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, then any portion of the Total Payments which consists
of a cash payment that constitutes deferred compensation within the meaning of
Section 409A shall first be reduced, any portion of the Total Payments which
consists of a cash payment that does not constitute deferred compensation within
the meaning of Section 409A shall be next reduced, and all other portions of the
Total Payments that do constitute deferred compensation within the meaning of
Section 409A shall thereafter be reduced (beginning with those payments last to
be paid) followed by any remaining portion of the Total Payments, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments) is greater than or equal to (B) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such Total Payments and
the amount of Excise Tax (and all state or local taxes comparable to the Excise
Tax) to which the Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments); provided,
however, that, to the extent providing or making such election will not result
in a violation of Section 409A of the Code, the Executive may elect to have the
non-cash portions of the Total Payments reduced (or eliminated) prior to any
reduction of the cash portion of the Total Payments.
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel to the Company (“Tax Counsel”) reasonably
acceptable to the Executive does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered or
(as supported by an expert valuation to be obtained by the Company at its
expense) subject to a noncompetition covenant (including under Section 8(b) of
the Agreement), within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by Tax Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of this
Exhibit A, (1) the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the applicable Total Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality in which the
Executive is liable for the calendar year in which the applicable Total Payment
is to be taxable, net of the maximum reduction in federal income taxes which
could be obtained from deduction (after application of all applicable
phase-outs) of such state and local taxes and (2) except to the extent that the
Executive otherwise notifies the Company, the




--------------------------------------------------------------------------------






Executive shall be deemed to be subject to the loss of itemized deductions and
personal exemptions to the maximum extent provided by the Code for each dollar
of incremental income
At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If the Executive
objects to the Company’s calculations, the Company shall pay to the Executive
such portion of the Total Payments (up to 100% thereof) as the Executive
determines is necessary to result in the proper application of this Exhibit A,
subject to Section 12(l) of the Agreement.






--------------------------------------------------------------------------------






EXHIBIT C
Exhibit C Companies:
Dole Food Company, Inc.
Fresh Del Monte Produce Inc.
Fyffes plc
Noboa Group




